IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00404-CR

DAVID LEON FRANKLIN,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                           From the 18th District Court
                             Johnson County, Texas
                              Trial Court No. F47396


                          MEMORANDUM OPINION


      Appellant David Leon Franklin appealed the trial court’s revocation of his

community supervision. On June 12, 2014, we abated this appeal to the trial court to

conduct any necessary hearings in accordance with Rule of Appellate Procedure

38.8(b)(2) and (3) because appellant’s brief had not been filed. See TEX. R. APP. P.

38.8(b)(2), (3). At the July 1, 2014 hearing, Franklin unequivocally stated to the trial

court that he wanted to dismiss his appeal and that he wanted his attorney to file a

motion to dismiss.
        Franklin’s counsel has now filed a motion to dismiss this appeal. We have not

issued a decision in this appeal. While Franklin’s counsel has signed the motion to

dismiss, Franklin has not personally signed the motion, as required by Rule 42.2(a). See

TEX. R. APP. P. 42.2(a). However, because Franklin unequivocally testified, with his

counsel present, that he wanted his appeal dismissed, we implement Rule 2 to suspend

the personal signature requirement of Rule 42.2(a). See TEX. R. APP. P. 2; Hendrix v. State,

86 S.W.3d 762, 763-64 (Tex. App.—Waco 2002, no pet.) (mem. op.).

        The motion to dismiss is granted, and the appeal is dismissed.




                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed August 28, 2014
Do not publish
[CR25]




Franklin v. State                                                                     Page 2